Citation Nr: 0319702	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-21 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1968 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in November 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied reopening of 
the claims on appeal.  The veteran entered notice of 
disagreement with this decision in March 2000; the RO issued 
a statement of the case in April 2000; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in September 2000. 

The issues of entitlement to service connection for a low 
back disability and whether new and material evidence has 
been presented to reopen a claim of entitlement to service 
connection for PTSD are addressed below in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims to reopen 
service connection for bilateral hearing loss and a low back 
disorder has been obtained, and the veteran has been notified 
of the evidence and information needed to substantiate these 
claims to reopen; especially in light of the reopening of the 
claim for service connection for a low back disorder, there 
is no reasonable possibility that additional assistance would 
further aid in substantiating this claim to reopen.

2.  In a January 1997 rating decision, the RO denied a claim 
for service connection for bilateral hearing loss, finding 
that there was no evidence of a nexus between the veteran's 
current hearing loss and service; the veteran was notified of 
this decision, but did not enter notice of disagreement with 
this decision within one year of notice of the January 1997 
determination.

3.  The evidence associated with the claims file subsequent 
to the January 1997 RO determination which is new, by itself 
or in connection with evidence previously assembled, is not 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.

4.  In a June 1993 rating decision, the RO denied reopening 
of a claim for service connection for a back disorder, 
finding that the previous and additional evidence did not 
relate the veteran's congenital low back disability to 
service; the veteran did not enter notice of disagreement 
with this denial of reopening within one year of notice of 
the June 1993 determination.

5.  The evidence associated with the claims file subsequent 
to the June 1993 RO determination which is new, by itself or 
in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder.


CONCLUSIONS OF LAW

1. The January 1997 rating decision denial of service 
connection for bilateral hearing loss became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2002).

2. The evidence received subsequent to the RO's January 1997 
decision is not new and material, and the requirements to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.385, 20.1105 (2002).  

3. The June 1993 RO denial of reopening of a claim for 
service connection for a back disorder became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302, 20.1103 (2002). 

4. The evidence received subsequent to the RO's June 1993 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for residuals 
of a low back injury have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met regarding the issues of whether new and 
material evidence has been presented to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and a low back disability. 

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to reopen claims for 
service connection.  In the June 2001 supplemental statement 
of the case, the RO advised the appellant of the statutory 
provisions of the Veterans Claims Assistance Act of 2000.  In 
the January 2003 supplemental statement of the case, the RO 
advised the appellant of the regulatory provisions of the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claims to reopen service connection for bilateral 
hearing loss and a low back disability, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained on these issues.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

Especially, in light of the finding that new and material 
evidence has been presented to reopen the claim for service 
connection for a low back disorder, and the Board's reopening 
of this claim, the Board finds that no further evidence is 
necessary to substantiate the veteran's claim to reopen 
service connection for a low back disorder.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  Further notification of evidence and 
information necessary to substantiate the claim to reopen 
service connection for a low back disorder would also serve 
no useful purpose in light of the grant of reopening of the 
claim for service connection for a low back disorder; there 
is no reasonable possibility that further assistance would 
aid in substantiating the veteran's claim to reopen.  See 38 
U.S.C.A. § 5103A(a)(1),(2) (West 2002).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  New and Material Evidence to Reopen Service Connection 
Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If 


chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
submitted, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the veteran in 
this case filed his claim to reopen in January 1999, prior to 
the August 29, 2001 effective date for regulatory change of 
the new and material requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A.  Claim to Reopen Service Connection for Bilateral Hearing 
Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, in a January 1997 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral hearing loss, finding that there was no evidence of 
a nexus between the veteran's current bilateral hearing loss 
and service.  As the veteran did not enter notice of 
disagreement with this denial within one year of notice of 
the January 1997 determination, the RO's January 1997 
determination became final.  38 C.F.R. § 20.1103.

The veteran contends that his claim for service connection 
for bilateral hearing loss should be reopened and allowed.  
He contends that he was exposed to acoustic trauma from 
working on a flight line during service, and that his current 
hearing loss is etiologically related to that acoustic 
trauma.  

The evidence which was of record at the time of the prior 
January 1997 denial of service connection for bilateral 
hearing loss included service personnel records, service 
medical records, including service entrance and separation 
audiological examination reports, a VA audiological 
examination report, and VA outpatient treatment records.  
Service personnel records reflect that the veteran's military 
occupational specialty was a facility specialist.  

Service medical records reflect that at an audiological 
examination at service entrance in June 1968, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
NT
5
LEFT
5
-5
0
NT
5

Speech recognition ability, if tested, was not recorded.  

An August 1970 Hearing Conservation Data worksheet reflects 
that the veteran's primary work area was "storage," and not 
"flight line," and indicated that no ear protection was 
worn.   

At the service separation examination in May 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
25
10
LEFT
15
15
30
20
5

Speech recognition ability, if tested, was not recorded.  At 
the service separation examination, the examiner diagnosed 
mild defective high frequency hearing in the left ear.

At a VA audiological examination in August 1994, the veteran 
reported a history of flight line noise exposure and gradual 
onset of reduced hearing.  On audiometric testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
55
LEFT
15
15
20
45
55

Speech recognition ability was 98 percent in the right ear 
and 96 percent in the left ear.  The examiner diagnosed 
bilateral symmetric sensori-neural hearing loss, but did not 
offer an opinion regarding the etiology of the hearing loss. 

At a VA general examination in December 1996, the veteran 
reported that he wore a hearing aid, and clinical findings 
regarding the ears was negative; audiological testing was not 
performed.  A 1996 VA report of hospitalization for unrelated 
matters does not include findings regarding hearing loss.  
Post-service private medical records were negative for 
complaints or findings regarding hearing loss.  

The basis of the January 1997 denial of reopening of claim 
was that there was no evidence of a nexus between the 
veteran's current hearing loss and service.  The additional 
evidence of record since the January 1997 denial of reopening 
of claim includes a September 1998 VA general examination 
report (not including audiological testing) reflecting a 
current diagnosis of left ear hearing deficit but does not 
include a medical etiology opinion relating the current 
hearing loss to acoustic trauma in service; VA treatment 
records that are negative for any significant complaints or 
findings regarding hearing loss disability; and records from 
the U.S. Social Security Administration (SSA) that do not 
include a medical etiology opinion.  On his claim to reopen 
in January 1999, the veteran wrote that he "worked the 
flight line in the Air Force."   

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the RO's January 1997 rating decision is not new.  The 
additional evidence consists of a current diagnosis of left 
ear hearing loss and the veteran's statement that he worked 
the flight line in service.  The veteran's statement of 
having worked on the flight line is not "new" evidence 
because it was already of record as a part of the history 
recorded at the August 1994 VA audiological examination, and 
is a reassertion of evidence of record at the time of the 
RO's January 1997 rating decision.  As the additional 
evidence filed subsequent to the RO's January 1997 rating 
decision is not new, it cannot, ipso facto, be "material" 
evidence.  

Even assuming, arguendo, that the additional evidence is 
"new," the additional evidence, either by itself or in 
connection with evidence previously assembled, is not of 
sufficient significance that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for bilateral hearing loss.  The additional evidence does not 
include medical opinion evidence relating the veteran's 
current hearing loss disability to the reported acoustic 
trauma of working on the flight line during service.  The 
additional evidence of record is cumulative of previous 
evidence of history of in-service work on the flight line and 
of current bilateral hearing loss, but does not go to the 
basis of the January 1997 denial of reopening of claim.  For 
these reasons, the Board finds that the evidence received 
subsequent to the RO's January 1997 denial is not new and 
material, and the requirements to reopen the claim of 
entitlement to service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1105.   

B.  Claim to Reopen Service Connection for a Back Disorder

In a June 1993 rating decision, the RO denied reopening of a 
claim for service connection for a back disorder, finding 
that the previous and additional evidence did not relate the 
veteran's congenital low back disability to service.  As the 
veteran did not enter notice of disagreement with this denial 
of reopening within one year of notice of the June 1993 
determination, the June 1993 RO denial of reopening of a 
claim for service connection for a back disorder became 
final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 
20.1103. 

The veteran contends that his claim for service connection 
for low back disorder should be reopened and allowed.  He 
contends that the lifting of heavy supplies in service either 
caused his low back disorder, aggravated his preexisting 
congenital disorder of spina bifida occulta, or caused his 
preexisting congenital disorder of spina bifida occulta to 
become "symptomatic" in service.  The veteran's more recent 
histories pursuant to reopening of claim include his report 
of no low back problems prior to service and his more recent 
report of in-service low back "injury."  

The evidence which was of record at the time of the prior 
June 1993 denial of service connection for a back disorder 
included service medical records, VA examination reports, a 
VA hospitalization report, and the veteran's written 
submissions. 

Service medical records reflect negative clinical findings 
regarding the low back at the service entrance examination in 
1968.  In-service treatment entries reflect reports of low 
back ache and numbness in January 1972, without notation of 
low back injury.  X-rays of the lumbar spine in February 1972 
revealed spina bifida occulta, but were otherwise within 
normal limits.  The 1972 service separation examination 
includes the veteran's reported history of recurrent back 
pain, and notation of recurrent back pain first noted in 
November 1971, especially after sleeping on a soft mattress, 
that was improving with William's exercises. 

In a June 1972 Application for Compensation, the veteran 
wrote that he had been treated for a "back injury" in 
service in January 1972.  

At a July 1972 VA examination, the veteran reported that his 
back began hurting in service in November 1971 when he was 
working in supply doing a fair amount of heavy lifting; the 
veteran reported that he did not recall any specific injury 
or trauma to the low back.  X-rays of the lumbosacral spine 
in July 1972 revealed  a transitional last lumbar vertebra.  
The relevant diagnoses were a lumbar back sprain by history, 
and transitional lumbar vertebra.  

An August 1972 rating decision denied service connection for 
a low back disorder.  The rating decision found that the 
disability revealed by VA X-ray was a congenital disorder, 
and the orthopedic examination was otherwise negative.  

A June to September 1992 VA hospitalization report reflects 
relevant diagnoses of recurrent low back pain associated with 
chronic degenerative joint disease of the dorsal and 
lumbosacral spines, and spina bifida occulta at the S1 level.  

A November 1992 VA examination report reflects the veteran's 
history of chronic low back pain for many years, dating back 
perhaps to the time of military service, and findings of 
tenderness to pressure over the lower lumbar spine and along 
the paralumbar musculature.  X-ray findings were of 
asymmetrical lumbarization and spina bifida occulta of the 
first sacral segment that was not associated with scoliosis, 
and of mild degenerative changes.  

The basis of the June 1993 rating decision denial of 
reopening was that the previous and additional evidence did 
not relate the veteran's congenital low back disability of 
spina bifida occulta to service.  The evidence added to the 
record subsequent to the June 1993 rating decision includes 
VA examination reports, VA and private treatment records, SSA 
records, and the veteran's written submissions.  

An August 1994 VA examination report reflects the veteran's 
history of back "injury" of lifting heavy boxes in service 
in November 1971, subsequent intermittent back trouble, 
intermittent use of a back brace, and a post-service reinjury 
of his back in January 1994 while doing farm work.  The 
relevant diagnosis was chronic low back pain with 
degenerative arthritis of the back, and radiculopathy on the 
right.  X-rays revealed spina bifida occulta of S1, and L3-L4 
and L4-L5 degenerative disc disease, characterized as no 
significant radiographic change since November 1992 X-rays. 

VA treatment records reflect the veteran's current complaints 
of chronic low back pain, and tightness of the paraspinous 
and lumbosacral regions.  A December 1996 VA examination 
report reflects the veteran's complaints of low back pain, 
but no history or clinical findings regarding the low back.  
A September 1998 VA examination report reflects the veteran's 
report of having been a dairy farmer for over 20 years until 
1993, complaints of constant and radiating low back pain, 
findings of tenderness of the lumbar spine, and a diagnosis 
of chronic low back pain and limited movement due to 
degenerative joint disease.  

After a review of the evidence, the Board finds that the 
evidence associated with the claims file subsequent to the 
June 1993 RO determination which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder.  The additional evidence 
includes a new diagnosis of degenerative joint disease, along 
with the previously diagnosed spina bifida occulta, and 
medical evidence attributing all or some of the veteran's low 
back complaints to the diagnosis of degenerative joint 
disease.  The Board finds that the veteran has submitted 
additional evidence that goes to the question of whether the 
reported continuous post-service low back ache and pain is 
attributable to the post-service diagnosis of degenerative 
joint disease versus spina bifida occulta.  For the limited 
purpose of determining whether new and material evidence has 
been presented to reopen the claim for service connection, 
the Board is required to assume the credibility of the 
veteran's statements, without making a credibility 
determination or weighing the veteran's reported histories of 
back "injury" in service against other histories of back 
pain without back injury in service.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
June 1993 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
low back injury have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
20.1105.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim to reopen service connection for bilateral 
hearing loss is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disorder is reopened; the claim is granted to this extent 
only.


REMAND

On November 9, 2000, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Recent decisions by 
the United States Court of Appeals for Veterans Claims 
(Court) have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must specifically 
notify the veteran as to what evidence, if any, the veteran 
is to submit and what evidence VA will obtain.  The veteran 
should also be told that he has a statutory right to one year 
to submit information or evidence in response to any VCAA 
notification, unless he waives the right to that response 
period.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The Board notes that the RO has undertaken steps to assist 
the veteran with his claim, including notice of the VCAA and 
the requirements to establish service connection.  In light 
of the Board's determination above that new and material 
evidence has been received to reopen the veteran's claim for 
service connection for a low back disorder, however, the 
Board finds that additional assistance to the veteran in the 
form of a VA examination and medical etiology opinion is 
appropriate in this case.  

With regard to the issue of whether new and material evidence 
has been presented to reopen a claim of entitlement to 
service connection for PTSD, in a previous history given at a 
VA examination in December 1996, the veteran for the first 
time reported that he was attacked by some men who threatened 
to kill him, stating they wanted money.  During the pendency 
of his claim to reopen service connection for PTSD, in a 
March 2002 statement, the veteran wrote that he was a 
defendant in a court martial that occurred in April or May 
1971 at Cannon Air Force Base in Clovis, New Mexico, where he 
was attached to the 27th Tactical Fighter Squadron.  The 
veteran requested help from VA in obtaining proof, in the 
form of records of his court martial, that this reported 
assault incident occurred; he requested that VA either get 
the information or tell him how he could obtain it.  On a 
PTSD questionnaire received in July 2002, the veteran wrote 
that during service in May or June 1971 he experienced an 
incident of intimidation and threat with a knife by several 
people, and that this event resulted in a court martial of 
the veteran.  The Board finds that additional assistance to 
the veteran is warranted as to this issue in that VA should 
attempt to obtain any records of the court martial 
proceedings in which the veteran was a defendant during 
service. 

Accordingly, this case is REMANDED for the following:

1. The RO should contact the veteran and request 
the names, addresses, and dates of treatment for 
all medical care providers who have treated him for 
a low back disorder or a psychiatric disorder since 
September 1998, and that he furnish signed 
authorizations for release to VA of private medical 
records in connection with each non-VA medical 
source he identifies.  Copies of the medical 
records from all sources he identifies, and not 
currently of record, should then be requested and 
associated with the claims folder. 

2.  The RO should request records of the veteran's 
in-service court martial that reportedly occurred 
in about April, May or June 1971 at Cannon Air 
Force Base in Clovis, New Mexico.  

3. The RO should make arrangements with the VA 
medical facility for the veteran to be afforded an 
orthopedic examination of the low back to determine 
the nature and etiology of his current low back 
disability.  Send the claims folder to the VA 
medical examiner for review of the relevant 
documents in the claims file.  

The VA orthopedic examiner is requested to do the 
following: 
A. Please examine the veteran to determine the 
nature and etiology of any current disability of 
the veteran's low back, including the questions of 
whether the veteran's preexisting spina bifida 
occulta was aggravated by lifting during service, 
and whether the veteran's currently diagnosed 
degenerative joint disease of the lumbar spine is 
etiologically related to lifting boxes during 
service.  Any and all indicated evaluations, 
studies, and tests deemed necessary by you should 
be conducted.  You should review the claims file 
and indicate in writing that the relevant portions 
of the claims file have been reviewed in 
conjunction with the examination.  

B. After examination of the veteran, please render 
current diagnosis(es) for the veteran's low back 
symptomatology.  

C. Please offer medical opinions regarding the 
etiology of the veteran's current low back 
disability(ies).  For each opinion requested, 
please note and discuss the evidence of a history 
of in-service low back pain beginning in November 
1971, in-service low back ache and numbness in 
January 1972, the absence of notation of low back 
injury during service, and in-service X-rays of the 
lumbar spine reflecting spina bifida occulta that 
are otherwise within normal limits.  Please provide 
a rationale for your opinions.  If you are unable 
to render any opinion, please indicate in writing 
the reason why you were unable to offer the 
opinion.

The orthopedic examiner should answer the following 
questions:  
i) What is the most likely etiology of 
each currently diagnosed  disability of 
the veteran's low back?  
ii) Is it at least as likely as not that 
the veteran's preexisting spina bifida 
occulta was aggravated by (that is, 
permanently increased in severity beyond 
natural progress because of) any injury 
or disease during service, including 
lifting of boxes during service in 
November 1971?
iii) What is the likely etiology and date 
of onset of the currently diagnosed 
degenerative joint disease or 
degenerative disc disease of the 
lumbosacral spine?
iv) Is it at least as likely as not that 
any currently diagnosed degenerative 
joint disease or degenerative disc 
disease of the lumbosacral spine is 
etiologically related to (either caused 
by or aggravated by) lifting of heavy 
boxes in service in November 1971? 

4.  The RO should again review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159.  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claims for service connection for 
a low back disorder and whether new and material 
evidence has been presented to reopen a claim of 
entitlement to service connection for PTSD, what 
evidence, if any, the veteran is to submit, and 
what evidence VA will obtain.  See Quartuccio, 16 
Vet. App. at 187.  Any notice given, or action 
taken thereafter by the RO, must comply with the 
holdings of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

5.  The RO should review the record and adjudicate 
the issue of service connection for a low back 
disorder, as well as whether new and material 
evidence has been received to reopen a claim for 
service connection for PTSD.  If any benefit sought 
on appeal remains denied, 


the appellant and representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

